       Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                          CASE NO:


SCOTTIE GUESS,

              Plaintiff,
       v.

MAINSAIL LODGING & DEVELOPMENT LLC,
a Florida limited liability company d/b/a
EPICUREAN HOTEL; MAINSAIL EPICUREAN
HOTEL, LLLP, a Florida limited partnership d/b/a
EPICUREAN HOTEL; and TOM HAINES,

             Defendants.
________________________________________/

            COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED

       SCOTTIE GUESS (“GUESS”), by and through his undersigned attorney, files this, his

Complaint for Damages against Defendants, MAINSAIL LODGING & DEVELOPMENT LLC,

a Florida limited liability company d/b/a EPICUREAN HOTEL, (hereinafter, “MLD”),

MAINSAIL EPICUREAN HOTEL, LLLP, a Florida limited partnership d/b/a EPICUREAN

HOTEL, (hereinafter, “MEH”), and TOM HAINES, (hereinafter “HAINES”), and states as

follows:

                                     INTRODUCTION

      1.    This is an action to recover unpaid overtime wage compensation under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).
        Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 2 of 7 PageID 2




                                       JURISDICTION

       2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendants, MLD and

MEH regularly owned and operated a hotel engaged in commerce or in the production of goods

for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

       3.   Defendants, MLD, MEH and HAINES operated a hotel. Plaintiff’s work as a front

desk person involved handling on a regular and recurrent basis “goods” or “materials,” as defined

by the FLSA, which were used commercially in Defendants’ business, and moved in interstate

commerce. This included office supplies, telephones and credit cards-that were manufactured

outside the State of Florida.

       4.   Upon information and belief, during the relevant time period, the Defendants had an

annual gross volume of sales made or business done of not less than $500,000.00.

       5.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Southern District of Florida.

       6.   The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Southern District of Florida.

                                              VENUE

       7.   The venue of this Court over this controversy is based upon the following:


               a.      The unlawful employment practices alleged below occurred and/or were

                       committed in the Southern District of Florida

                       and,
        Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 3 of 7 PageID 3




               b.     Defendants were and continue to be companies and an individual doing

                      business within this judicial district.

                                            PARTIES

      8.   At all times material hereto, Plaintiff, GUESS was an “employee” of the Defendants

within the meaning of the FLSA.

      9.   At all times material hereto, corporate Defendants, MLD and MEH, were conducting

business in Tampa, Hillsborough County, Florida with their principal location in that city.

      10. At all times material hereto, Defendants, MLD, MEH and HAINES were the

employers of Plaintiff, GUESS.

      11. At all times material hereto, Defendants, MLD, MEH and HAINES were and

continue to be “employer[s]” within the meaning of the FLSA.

      12. At all times material hereto, Defendants knowingly and willfully failed to pay

Plaintiff, GUESS his lawfully earned wages in conformance with the FLSA.

      13. Defendants committed a willful and unlawful violation of the FLSA and, therefore,

are liable for monetary damages.

      14. At all times material hereto, corporate Defendants, MLD and MEH operated an

“enterprise engaged in commerce” within the meaning of the FLSA.

      15. At all times material hereto, the work performed by Plaintiff, GUESS was directly

essential to the business performed by Defendants.

      16. Plaintiff, GUESS has fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.
        Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 4 of 7 PageID 4




                                    STATEMENT OF FACTS

       17. On or about September 24, 2018, Plaintiff, GUESS was hired by the Defendants as a

front desk host at the Defendants’ hotel. His employment ended on September 30, 2020.

       18. Plaintiff, GUESS was paid an hourly wage of $11.00 per hour.

       19. Plaintiff, GUESS was not paid time-and-one-half his regular hourly rate of pay for all

his hours in excess of forty in each week in the liability period of April 23, 2020 to September

30, 2020. Indeed, he received no wages for all his work hours in excess of 40 hours.

       20. Defendants knowingly and willfully operated their business with a policy of not

paying wages in conformance with the applicable law, to the Plaintiff.

       21. Defendant, HAINES was a supervisor and/or manager/owner who was involved in the

day-to-day operations and/or was directly responsible for the supervision of Plaintiff, GUESS.

Therefore, he is personally liable for the FLSA violations.

       22. Defendant, HAINES was directly involved in decisions affecting employee

compensation and/or hours worked by Plaintiff, GUESS.

       23. Plaintiff has retained Bober & Bober, P.A. to represent him in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                   STATEMENT OF CLAIM:

                                             COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       24. Plaintiff, GUESS repeats and realleges Paragraphs 1 through 23 as if fully set forth

herein. Plaintiff, GUESS’ employment with the Defendants was to consist of a normal work
       Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 5 of 7 PageID 5




week for which he should have received time and one-half for his hours worked in excess of the

maximum hours provided for in the FLSA.

      25. During Plaintiff’s employment, Plaintiff worked hours in excess of forty (40) per

week for which he was not compensated at the statutory rate of time and one-half for all of his

hours. Plaintiff, GUESS was entitled to be paid at the rate of time and one-half for all his hours

worked in excess of the maximum hours provided for in the FLSA.

      26. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff,

GUESS intends to obtain these records by appropriate discovery proceedings to be taken

promptly in this case and, if necessary, he will then seek leave of Court to amend his Complaint

for Damages to set forth the precise amount due him.

      27. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by their failure to compensate Plaintiff, GUESS at the statutory rate of time and

one-half for all the hours he worked in excess of forty (40) hours per week when they knew or

should have known such was due

      28. Defendant failed to properly disclose or apprise Plaintiff, GUESS of his rights under

the FLSA.

      29. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff, GUESS is entitled to liquidated damages pursuant to the FLSA.

      30. Due to the willful and unlawful actions of the Defendant, Plaintiff, GUESS has

suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

equal amount as liquidated damages.
       Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 6 of 7 PageID 6




      31. Plaintiff is entitled to an award of his reasonable attorney’s fees and costs pursuant to

29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, GUESS respectfully requests that judgment be entered in his

favor against the Defendants:

       a.      Declaring that the Defendants violated the overtime provisions of 29

               U.S.C. § 207;

       b.      Awarding Plaintiff overtime compensation in the amount calculated;

       c.      Awarding Plaintiff liquidated damages in the amount calculated;

       d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

               this litigation pursuant to 29 U.S.C. § 216(b);

       e.      Awarding Plaintiff post-judgment interest; and

       f.      Ordering any other and further relief this Court deems to be just and

               proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as of right by jury.

DATED: December 8, 2020.
Case 8:20-cv-02929 Document 1 Filed 12/08/20 Page 7 of 7 PageID 7




                             Respectfully submitted,

                             BOBER & BOBER, P.A.
                             Attorneys for Plaintiff
                             2699 Stirling Road, Suite A-304
                             Hollywood, FL 33312
                             Phone: (954) 922-2298
                             Fax: (954) 922-5455
                             peter@boberlaw.com
                             samara@boberlaw.com

                             By: s/. __Peter Bober__
                                     PETER BOBER
                                     FBN: 0122955
                                     SAMARA BOBER
                                     FBN: 0156248
